Citation Nr: 1728755	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-18 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for right eye disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2010 and rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, a Travel Board hearing was held via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In January 2016, the Board remanded these issues for further evidentiary development.

The Board notes that entitlement to service connection for a right pinky condition and allergic rhinitis are no longer at issue, as the RO granted the Veteran's claims in a July 2016 rating decision.

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to compensable evaluations for his right eye condition, bilateral hearing loss, and a rating in excess of 10 percent hypertension.  For the following reasons, the Board finds remands are warranted for new examinations.  

In the Veteran's May 2017 brief to the Board, he stated that his conditions had worsened since his most recent Compensation & Pension (C&P) examinations. The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's right eye condition, bilateral hearing loss, and hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all current VA treatment records for the Veteran, to include from the Brooklyn VAMC.

2.  After the above has been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of the Veteran's right eye condition.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of the Veteran's bilateral hearing loss.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of the Veteran's hypertension. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


